DETAILED ACTION
Claims 1 and 7-26 are pending before the Office for review.
In the response filed April 6, 2022:
Claim 1 and 7 were amended.
Claims 3, 4 and 6 were cancelled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 6, 2022 has been entered.

Election/Restrictions
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2019.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over DYSARD et al (U.S. Patent Application Publication 2009/0081871) in view of REISS et al (U.S. Patent Application Publication 2013/0244433) and BURTON et al (Epoxy Formulations Using Jeffamine Polyetheramines).
With regards to claims 1 and 7, Dysard discloses a chemical mechanical polishing composition for polishing a silicon nitride containing substrate (Paragraph [0007]), the polishing composition comprising: an aqueous carrier (Paragraph [0020]); a silica particle dispersed in the aqueous carrier (Paragraph [0012]); a polishing additive selected from the group consisting of a polyether amine (Paragraphs [0036], [0043]); and wherein the polishing composition has a pH of 7 or less (paragraph [0030]) which overlaps Applicant’s claimed amount of a pH of greater than about 6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
Dysard does not explicitly disclose a cationic silica particle, the cationic silica abrasive particles having a zeta potential of at least 10 mV in the polishing composition and a polishing additive comprising polyether amine having a weight average molecular weight of about 900 g/mol or less (600 g/mol or less), wherein the polyether amine is of Formula (I) as claimed wherein R is a C1-C6 alkyl group and x, y, and z independently are integers from 0 to 15.
However Dysard discloses the inclusion of colloidal silica particles, wherein the particles can be treated with an aminosilane compound; wherein the treated colloidal silica particles have a positive charge and thus a positive zeta potential wherein the positive zeta potential is about 5 mV or more, about 10 mV or more (Paragraphs [0017]-[0019]) which overlaps Applicant’s claimed amount of at least 10 mV and renders obvious a cationic silica particle, the cationic silica abrasive particles having a zeta potential of at least 10 mV in the polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Dysard to include the cationic colloidal silica (aminosilane treated colloidal silica) as rendered obvious by Dysard because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the cationic colloidal silica particles as rendered obvious by Dysard. MPEP 2143D
Reiss discloses a chemical mechanical polishing composition for polishing silicon nitride (Paragraphs [0079]-[0081]), the polishing composition comprising a polishing additive selected from a polyether amine wherein the polyetheramine is a propylene oxide diamine, a propylene oxide triamine, an ethylene oxide/propylene oxide diamine, an ethylene oxide/propylene oxide triamine, or a combination thereof (Reiss Paragraph [0021] Burton Page 3); wherein the polyether amines is of Formula 1 (Burton JEFFAMINE T-403). 
In addition, the modified teachings of Dysard a polishing additive selected from the group consisting of a polyether amine wherein illustrative polyetheramine compounds include JEFFAMINETM polyetheramines consisting of monoamines, diamines and triamines which are available in a variety of molecular weights (Reiss Paragraphs [0021]-[0022]). Therefore one of ordinary skill in the art would be motivated to look at JEFFAMINETM polyetheramines. Burton discloses JEFFAMINETM polyetheramines includes several polyetheramines including D-230, D400, T-403 each having a molecular weight of under 900 g/mol (about 600 g/mol or less) (Page 3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I) As such Dysard as modified by Reiss and Burton renders obvious a polishing additive selected from the group consisting of a polyether amine wherein the poling additive comprises polyether amine having a weight average molecular weight of about 900 g/mol or less.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Dysard to include the polyether amine as rendered obvious by Reiss because the reference of Reiss teaches that components such as polyether amines aids in exhibiting desirable polishing performance (Paragraph [0022]); and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the polyetheramines as rendered obvious by Reiss and Burton. MPEP 2143D
With regards to claim 8, the modified teachings of Dysard discloses wherein a polishing additive comprising a polyether amine is present in amounts of 1 pmm to about 5,000ppm (Reiss Paragraph [0024]) which overlaps Applicant’s claimed amount of a concentration from about 0.01 mM to about 1mM. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 21444.05(I)  
In addition the modified teachings of Dysard discloses wherein the polishing additive is a polyether amine it is presented in any amount at point of use as long as the amounts are not so large that it performs unwanted inhibition of the polishing rate of the substrate layers other than the polysilicon layers (Reiss Paragraph [0024]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of the polishing additive to amounts including Applicant’s claimed amount of about 0.01 mM to about 1 mM in order to prevent the inhibition of the polishing rate of substrate layers other than the polysilicon layer and to provide abrasive ability while avoid undesirable polishing properties as rendered obvious by the modified teachings of Dysard. (Reiss Paragraphs [0024], [0033], MPEP 2144.05(II)(A)).
With regards to claim 9, the modified teachings of Dysard render obvious wherein the cationic silica abrasive particles have a surface which has been treated with a quaternary aminosilane, dipodal aminosilane or combinations thereof (Dysard Paragraph [0016]).
With regards to claim 10, the modified teachings of Dysard render obvious wherein the cationic silica abrasive particles comprises colloidal silica particles having a permanent positive charge of at least 20 mV at a pH of greater than about 6 (Dysard Paragraphs [0019], [0030] discloses a pH of about 7 or less). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
With regards to claim 11, the modified teachings of Dysard render obvious wherein the cationic silica abrasive particles have an average particle size of about 5nm or more to about 150nm or less; about 20nm to about 80nm (Dysard Paragraph [0014]) which overlaps Applicant’s mean particle size of about 20nm to about 80nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
With regards to claim 12, the modified teachings of Dysard disclose wherein the polishing composition has a pH of about 7 or less (Dysard Paragraph [0030]) which overlaps Applicant’s claimed amount of about 6 to about 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
With regards to claim 13, the modified teachings of Dysard disclose wherein the polishing composition has a pH of about 7 or less (Dysard Paragraph [0030]) which overlaps Applicant’s claimed amount of about 7. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)

Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive.

Applicant argues on page 7 of Applicant’s response that the cited prior art fails to render obvious Applicant’s claimed invention. In particular, Applicant has amended claim 1 to limit the polishing additive to the species that produced a 50 fold increase in selectivity when compared to a control. As such Applicant respectfully requires that the obviousness rejection be withdrawn. This is found unpersuasive.
It is the Examiner’s position that Applicant’s show is not commensurate in scope with Applicant’s showing of unexpected results. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) MPEP 716.02(d) To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).MPEP 716.02(d)(II) Applicant’s Table displays desired results with the polishing additive at particular additive concentrations. It is the Examiner’s position that one of ordinary skill in the art when looking at Applicant’s currently presented claims would not envisage Applicant’s unexpected results would occur the broad disclosure.  As the Patent Board Decision of February 8, 2022 pages 6-7 points out, Applicant’s examples provide a number of compound with varying molecular weights and different concentrations. It is difficult to make a comparison to ascertain what is causing the unexpected results. There is no apparent trend which would lead one of ordinary skill in the art to ascertain that Applicant’s unexpected results would occur over the currently presented claim. As such the Examiner maintains the rejection on record. As to the dependent claims they remain rejected as no separate arguments have been provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713